Minshall, J.,
dissenting. To make a dedication of land to a public use the execution of a deed is not necessary. It may be, and ordinarily is, presumed from the acts and acquiescence of the party, and the presumption arises from a much shorter period than is required to acquire lands by adverse possession. It has been presumed from an acquiescence of five years, and any period is sufficient Avhich in connection Avith the circumstances indicate an intention to donate. The husband and the wife might have united in a deed of dedication and she would have been bound; but as no deed is required, I fail to see why she might not have united with her husband in pais in making the dedication. The facts show that this was the case. The dedication was as much a benefit to her property as to the lands of others on the street; and it does not seem just or wise after such a great lapse of time to permit a recovery of the land from the city — a portion of one of its streets — on the ground that the wife had no power to make a dedication without joining in a deed with her husband.